Exhibit 10.39

     
(IMMERSION LOGO) [f42365f4236502.gif]
  IMMERSION CORPORATION
NOTICE OF GRANT OF STOCK OPTION

The Participant has been granted an option (the “Option”) to purchase certain
shares of Stock of Immersion Corporation pursuant to the Immersion Corporation
2008 Employment Inducement Award Plan (the “Plan”), as follows:

             
Participant:
  Employee ID:        
 
           
Date of Grant:
           
 
           
Option Number:
           
 
           
Number of Option Shares:
           
 
           
Exercise Price Per Share:
           
 
           
Vesting Commencement Date:
           
 
           
Option Expiration Date:
           
 
           
Tax Status of Option:
  Nonstatutory Stock Option.        
 
            Vested Shares:   Except as provided in the Stock Option Agreement
and provided the Participant’s Service has not terminated prior to the
applicable date, the number of Vested Shares (disregarding any resulting
fractional share) as of any date is determined by multiplying the Number of
Option Shares by the “Vested Ratio” determined as of such date as follows:
 
           
 
      Vested Ratio
 
           
 
  Prior to first anniversary of Vesting Commencement Date     0  
 
           
 
  On first anniversary of Vesting Commencement Date (the “Initial Vesting Date”)
    1/4  
 
           
 
  Plus        
 
  For each additional full month of the Participant’s continuous Service from
Initial Vesting Date until the Vested Ratio equals 1/1, an additional     1/48  
 
            Local Law:   The laws, rules and regulations of [United States], of
which the Participant is a resident.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Option is governed by this Grant Notice and by the provisions of the Plan and
the Stock Option Agreement, both of which are made a part of this document. The
Participant acknowledges that copies of the Plan, the Stock Option Agreement and
the prospectus for the Plan are available on the Company’s internal web site and
may be viewed and printed by the Participant for attachment to the Participant’s
copy of this Grant Notice. The Participant represents that the Participant has
read and is familiar with the provisions of the Plan and the Stock Option
Agreement, and hereby accepts the Option subject to all of their terms and
conditions.

                  IMMERSION CORPORATION       PARTICIPANT    
 
               
By:
               
 
 
 
     
 
   
 
          Signature    
Date:
               
 
               
 
          Date    
Address:
  801 Fox Lane       Address:    
 
  San Jose, California 95131            

     
ATTACHMENTS:
  2008 Employment Inducement Award Plan, as amended to the Date of Grant; Stock
Option Agreement, Exercise Notice and Plan Prospectus

